Citation Nr: 9933126	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-13 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date prior to November 30, 1995, 
for a grant of service connection for hypertension based on a 
claim of clear and unmistakable error in an August 1955 
rating decision that denied service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel





INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1954. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office at Albuquerque, New Mexico.  


FINDINGS OF FACT

1.  The RO's rating decision in August 1955, which denied 
service connection for hypertension on the basis that it was 
not currently shown, was consistent with and supported by the 
evidence of record and the existing legal authority.  

2.  On November 30, 1995, the RO first received 
correspondence in which the veteran requested that his claim 
of service connection for hypertension be reopened; this is 
the date that was subsequently assigned as the effective date 
for a grant of service connection for hypertension.  

3.  Evidence submitted in support of the veteran's reopened 
claim includes a service department Physical Evaluation Board 
(PEB) report showing hypertension in service and recommending 
discharge from service for same and evidence showing 
hypertension many years after service and currently.  

4.  The RO was not in receipt or possession of any evidence 
between August 1955 and November 30, 1995, that can 
reasonably be construed as a formal or informal claim of 
entitlement to VA benefits based on hypertension.  






CONCLUSIONS OF LAW

1. The August 1955 unappealed rating decision that denied 
service connection for hypertension was not clearly and 
unmistakably erroneous and is final. 38 U.S.C.A. § 7105 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.105(a), Veterans Regulation 
No. 2(a), Pt. II, par. III; Department of Veterans Affairs 
Regulations 1008 and 1009; effective January 25, 1936, to 
December 31, 1957.
 
2.  The criteria for an effective date prior to November 30, 
1995, for the grant of service connection for hypertension 
based on new and material evidence have not been met.  38 
U.S.C.A. §§ 5107, 5110(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.105(a), 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran's blood 
pressure was 132/76 on the entrance examination in January 
1951.  He did not complain of high or low blood pressure.  A 
Report of Clinical Board in September 1954 shows that he was 
admitted for a study of his elevated blood pressure, which 
had ranged from 140/90 to 160/118 over the previous five 
months.  The admission diagnosis was benign hypertensive 
vascular disease.  He reportedly had had complete 
hypertension studies at hospitals in Japan and California 
with similar results.  Pertinent laboratory and X-ray studies 
were normal.  An X-ray showed that the heart and aorta were 
within normal limits.  Ophthalmoscopic examination showed 
spasm of arterial vessels.  The examining cardiologist 
reported that the veteran had been hospitalized twice with 
hypertensive vascular disease.  The onset was accompanied by 
severe bitemporal headaches.  There was a family history of 
hypertension.  Physical examination revealed Grade I 
hypertensive retinopathy.  Blood pressure was 106/102.  There 
was no cardiac enlargement and no heart murmurs.  An 
electrocardiogram was normal.  The veteran was advised to 
report to a VA facility every six months for a blood pressure 
check up and treatment as required.  Benign hypertensive 
vascular disease was diagnosed.  The Clinical Board's 
indicated disposition was that the veteran appear before a 
PEB.  

The veteran's Department of Defense (DD) Form 214 shows that 
he was paid disability severance pay.  It was also shown that 
his right to file a VA compensation claim had been explained 
and he had signed a statement that he did not desire to 
submit such claim at that time.  

Pursuant to an original claim for service connection received 
in January 1955, in which the veteran claimed service 
connection for hypertension, the RO requested the veteran's 
complete health record from the service department.  The 
above noted service medical records were the only pertinent 
ones received pursuant to this request.  

Also pursuant to the veteran's original claim, he underwent a 
special VA cardiovascular examination in June 1955.  The 
examiner noted the service medical record of evaluation in 
the fall of 1954, indicating that the only thing that seemed 
persistent was mildly increased blood pressure and some 
involvement of the retinal vessels.  The veteran had not had 
severe headaches recently and complained only of blurring or 
spots before his eyes.  He was not taking heart or blood 
pressure medicine nor was he following a special diet.  On 
examination, his blood pressure was described as somewhat 
labile, with systolic pressure varying from 134 to 140 and 
diastolic from 84 to 88.  No heart abnormality was detected.  
Physical examination of the heart was stated to show no 
abnormalities of any kind and the examiner noted that none 
had been shown on examinations done by the Navy.  Chest X-ray 
and electrocardiogram during active service were noted to 
have been repeatedly normal.  On current examination the 
retinal vessels looked to be within normal limits.  The 
examiner stated that this should be re-checked by an 
ophthalmologist.  The examiner further stated that on the 
evidence, the only diagnosis that could be made was history 
of arterial hypertension, as veteran's pressure was not high 
enough to call hypertension.  The examiner stated that an 
analysis of a great amount of data showed that many people 
with temporary spells of high blood pressure had a great 
tendency to develop real hypertension later.  The examiner 
commented that, if full weight was given to the service 
medical records and to the veteran's family history, it 
seemed probable that the veteran might develop hypertension 
in later years, and that his condition should be considered 
something in the nature of a pre-hypertensive state.  The 
examiner indicated that he did not think that any treatment 
was indicated but recommended that the veteran have his blood 
pressure and related physical status re-checked at intervals 
of 6 to 12 months for a number of years.  The diagnosis was 
history of arterial hypertension during active service in the 
fall of 1954 with no evidence of same demonstrated.  

By rating action in August 1955, service connection was 
denied for hypertension on the basis that it was not found on 
the last examination.  It was noted that the veteran was 
found to have hypertension in 1954 but that the VA 
examination in June 1955 revealed that his blood pressure was 
within normal limits and an electrocardiogram was normal.  
Following notice, the veteran did not appeal.  

In April 1996, the RO wrote to the veteran, apparently in 
response to an inquiry by him, stating that records showed a 
claim had been filed but that documents pertaining to the 
claim could not be located.  A VA Form 526 dated October 11, 
1996, along with additional evidence, was received on October 
15, 1996.  That evidence includes a copy of a PEB report 
dated in October 1954, showing that the veteran was separated 
from active service because of inability to perform his 
duties due to physical disability that was the result of 
benign hypertensive vascular disease and that such "may be" 
permanent in nature.  (This document will be discussed in 
greater detail in the analysis, below.)  

In statements dated in January 1997 relatives and friends 
reported that the veteran started to have high blood pressure 
during active service.  It also was reported that high blood 
pressure recurred following service.  High blood pressure was 
also termed persistent since active service.  A co-worker for 
24 years reported that the veteran had had trouble passing 
his physical examinations due to hypertension over that 
period of time.  A friend since the 1960's reported that the 
veteran had had high blood pressure since they met.  The 
veteran's wife reported that he had had high blood pressure 
since they met in 1956.  

Evidence received pursuant to the veteran's reopened claim 
reflects that he was hospitalized at Cameron Community 
Hospital in March 1974.  The available hospital records do 
not include any blood pressure readings but hypertension was 
diagnosed.  Outpatient treatment records following hospital 
discharge were received from R. E. Schmidt, M.D., the 
veteran's treating physician, and show blood pressure 
readings of 136/100 and 150/100 in March 1974.  Hypertension 
was subsequently confirmed.  

Lloyd Stahl, M.D., reported in July 1993 that the veteran had 
long-standing hypertension and he stated that he had had 
hypertension since he was 20 years old.  In 1975, he 
reportedly was started on Inderal.  

On a VA examination in April 1997, medical history was 
recorded of high blood pressure during active service and no 
problems thereafter until the 1970's, when the veteran 
developed phlebitis.  At that time he reportedly was placed 
on medication to control his blood pressure.  

By rating action in May 1997, service connection was granted 
for hypertension, effective the date that the reopened claim 
was deemed to have been received, November 30, 1995.  In this 
decision it was noted that although the veteran was not found 
to have hypertension on the VA examination shortly after 
service, the evidence received in support of reopening his 
claim showed current hypertension and that although 
hypertension was not shown to cause problems until several 
years after service, the veteran was separated from service 
because of it.  

Received in July 1997 were copies of documents dated in 
November 1995 expressing the veteran's intent to reopen the 
claim, and the receipt of such documents in November 1995 by 
his accredited representative in this case.  

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  

Where a veteran served continuously for 90 days during a 
period of war and cardiovascular disease, including 
hypertension, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The law and regulations in effect at the time of the August 
1955 rating decision provided that in the absence of receipt 
of an application for review on appeal within one year of the 
veteran's notification of the determination in question, that 
determination became final based on the evidence then of 
record and is not subject to revision on the same factual 
basis in the absence of clear and unmistakable error.  38 
U.S.C.A. § 7105 (West 1991 & Supp. 1995); 38 C.F.R. § 
3.105(a); Veterans Regulation No. 2(a), pt. II, par. III; 
Department of Veterans Affairs Regulations 1008 and 1009; 
effective January 25, 1936 to December 31, 1957.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  New and material evidence means 1) 
evidence not previously submitted; 2) which bears directly 
and substantially upon the specific matter under 
consideration; 3) which is neither cumulative nor redundant; 
and 4) which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).  

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  Also included are corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such. The retroactive evaluation of disability 
resulting from disease or injury subsequently service 
connected on the basis of the new evidence from the service 
department must be supported adequately by medical evidence.  
Where such records clearly support the assignment of a 
specific rating over a part or the entire period of time 
involved, a retroactive evaluation will be assigned 
accordingly except as it may be affected by the filing date 
of the original claim.  38 C.F.R. § 3.156 (c) (1999).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
propounded a three- pronged test to determine whether CUE was 
present in a prior determination: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  

"Clear and unmistakable error is a very specific kind of 
'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds cannot differ, that the 
result would have been manifestly different but for the 
error."  [emphasis omitted] Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  "If a claimant-appellant wishes to reasonably raise 
clear and unmistakable error there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error...that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error.  It must be remembered 
that there is a presumption of validity to otherwise final 
decisions, and that where such decisions are collaterally 
attacked, and a clear and unmistakable error claim is 
undoubtedly a collateral attack, the presumption is even 
stronger."  Id.  "To warrant review by the Board, a claim of 
[clear and unmistakable error] must be raised with 
specificity regarding when and how [clear and unmistakable 
error] occurred."  McIntosh v. Brown, 4 Vet. App. 553, 561 
(1993).  

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo at 44; see 
also Russell, supra.

The Court has specifically noted that a breach of the duty to 
assist cannot form a basis for a claim of CUE because such a 
breach creates only an incomplete rather than an incorrect 
record.  Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

Effective dates are governed by 38 U.S.C.A. § 5110(a), which 
provides that, unless specifically provided otherwise, the 
effective date of an award of compensation based on a claim, 
such as this, which has been reopened after final 
adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefor.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (1999).  Any application 
for a benefit that is received after final disallowance of an 
earlier claim will be considered a reopened claim if 
accompanied by new and material evidence.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.160(e) (1999).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (1999).  

Analysis

It is claimed, in part, that there was CUE in the unappealed 
August 1955 rating decision that denied service connection 
for hypertension.  The veteran's claim of error is based on 
an allegation that his military medical records and the PEB 
report were not considered in that decision.  The August 1955 
rating decision specifically noted that the service medical 
records showed hypertension in 1954.  Thus they were 
considered; however, the PEB report was not on file at that 
time.  Nevertheless, the veteran's DD 214 was of record in 
August 1955 and reflects that he was paid disability 
severance pay, thus indicating that he was separated from 
service for a disability (although not specifically 
hypertension).  

The absence of the PEB report from the file at the time of 
the August 1955 rating decision does not constitute error.  
See, for example, Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994), in which the Court noted that a breach of the duty to 
assist cannot form a basis for a claim of CUE because such a 
breach creates only an incomplete rather than an incorrect 
record.  

As already noted, the RO acknowledged in the prior rating 
decision that hypertension had been found during service in 
1954, as the Clinical Board report indicated.  However, based 
on the June 1955 VA examination report, in which the examiner 
concluded that although the veteran had a history of 
hypertension in service there was "No evidence of same 
demonstrated at this examination," the RO denied service 
connection.  There is nothing in the record to show that that 
conclusion was incorrect.  Clearly, the recently received PEB 
report dated in October 1954 can not possibly contradict the 
June 1955 medical evidence that hypertension was not shown at 
that time.  There also is no showing of misapplication of any 
applicable laws or regulations in effect in August 1955.  
Thus, a valid claim of CUE in the August 1955 rating decision 
has not been raised and an earlier effective date based on 
CUE is not warranted.  

The ultimate grant of service connection did not involve any 
dispute about the findings on the VA examination in June 
1955.  Rather the evidence received after August 1955 shows 
that the veteran did develop chronic hypertension some years 
after service.  Competent evidence of post-service 
hypertension was missing at the time of the August 1955 
rating decision.  As to the PEB report, it also was not of 
record at the time of the August 1955 rating decision.  The 
PEB report indicates that the Board members were a Navy 
medical officer and two line officers (non-medical members).  
The cover sheet refers to the October 1954 Clinical Board 
report that was of record at the time of the rating decision 
in 1955.  There is nothing to suggest that the PEB members 
considered any medical evidence other than the October 1954 
Clinical Evaluation report.  Thus, although the PEB report 
indicates that the board made certain recommended findings, 
including that the veteran was unfit to perform his duties by 
reason of benign hypertensive vascular disease, those 
"recommended findings" were based on evidence previously in 
the claims file and considered by the RO in August 1955.  
Therefore, while the PEB report is new, it presents no new 
facts as to the status of the veteran's blood pressure prior 
to his separation from service and only tends to confirm the 
medical facts previously of record.  Moreover, the report 
indicates that the final determination would be made by the 
Secretary of the Navy and that the board's findings did not 
indicate what the Secretary's final decision would be.  Thus 
the board report does not establish that the veteran was 
being separated from the Navy due to hypertension.  The fact 
that the veteran was ultimately discharged from service due 
to disability was known in August 1955, as indicated by the 
DD Form 214.  Additionally, the PEB report is not relevant to 
the basis for the August 1995 denial: That hypertension was 
not shown to be present at that time.  

In view of the foregoing discussion, the Board finds that 
there was no error of fact or law in the prior decision that 
would compel the conclusion among reasonable minds that the 
result would have been manifestly different but for the 
error.  Hence, that decision remains final in force and 
effect.  It was not until the receipt of the reopened claim 
on November 30, 1995, with supporting new and material 
evidence, that the grant of service connection was made 
possible.  

Thus, the veteran's case is governed by criteria pertinent to 
effective dates for reopened claims.  Under such criteria, 
the effective date of an award of disability compensation 
based on a claim reopened after final disallowance shall be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii), (r) 
(emphasis added).  The effective date of an award based on a 
claim reopened after final adjudication shall not be earlier 
than the date of receipt of application therefor.  38 C.F.R. 
§ 3.400(q), (r).  Based on the above, the earliest date of 
receipt of a reopened claim for service connection for 
hypertension, subsequent to the final denial of August 1955, 
is clearly November 30, 1995, the date the RO received notice 
of the veteran's intent to reopen his claim.  There is no 
evidence on file that can be construed as an informal claim 
or request to reopen a claim, followed by a formal claim or 
request to reopen a claim within one year, prior to November 
30, 1995.  See 38 C.F.R. §§ 3.1(p), 3.151, 3.155.  

Although the PEB report is a service department record, it 
does not afford a basis for allowing service connection 
inasmuch as it provides no information upon which service 
connection could be granted.  In other words, since the 1955 
denial was based on no post-service showing of hypertension, 
the claim required such evidence for reopening and a grant of 
service connection.  The PEB report does not show that the 
veteran had hypertension after service, which is the type of 
evidence that was necessary to support a grant of service 
connection.  Thus, the provisions of 38 C.F.R. § 3.156 (c) 
(1999) do not afford a basis for an earlier effective date.


ORDER

The claim of clear and unmistakable error in the unappealed 
August 1955 rating decision that denied service connection 
for hypertension is denied.  

An effective date earlier than November 30, 1995, for the 
grant of service connection for hypertension is denied.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals







